Citation Nr: 1529083	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-22 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals from a left femur fracture with shortening of the left lower extremity.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left femur fracture with shortening of the left lower extremity and left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2006 rating decision, the RO denied reopening a claim for service connection for residuals from a left femur fracture with shortening of the left lower extremity as the evidence submitted was not new and material.

2.  In a July 2004 decision, the Board denied reopening a claim for service connection for left knee degenerative joint disease as the evidence submitted was not new and material.

3.  The evidence received since the April 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for residuals from a left femur fracture with shortening of the left lower extremity, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

4.  The evidence received since the July 2004 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left knee degenerative joint disease, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying service connection for residuals from a left femur fracture with shortening of the left lower extremity is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The July 2004 Board decision denying service connection for left knee degenerative joint disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2004).

3.  New and material evidence has been received since the April 2006 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for residuals from a left femur fracture with shortening of the left lower extremity.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been received since the July 2004 Board decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for left knee degenerative joint disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

Generally, a claim that has been finally denied by either a Board decision or an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Residuals from a Left Femur Fracture with Shortening of the Left Lower Extremity

The Veteran's claim of entitlement to service connection for residuals from a left femur fracture with shortening of the left lower extremity was denied in February 1994.  The RO denied reopening the claim in November 2000, January 2002, and April 2006 finding that the evidence submitted was not new and material.  The Veteran did not appeal the latest April 2006 decision, nor did he submit any new and material evidence within a year of the April 2006 rating decision.  See 38 C.F.R. §3.156(b).  The April 2006 decision thereby became final.

At the time of the April 2006 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical evidence, private medical evidence, and various lay statements.

Evidence received since the April 2006 rating decision includes the testimony of the Veteran and his wife at the February 2015 hearing and a February 2015 letter from the Veteran's physician Dr. Kaufman, which suggests that the Veteran's left femur fracture with shortening of the left lower extremity was aggravated by his service.   Because this is evidence of a possible aggravation of a pre-existing condition, an element not present in November 2000, January 2002, and April 2006, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Left Knee Degenerative Joint Disease

The Veteran's claim of entitlement to service connection for left knee degenerative joint disease was denied in February 1994.  The RO denied reopening the claim in November 2000 and January 2002 as the evidence submitted was not new and material.  The Veteran appealed the January 2002 decision to the Board, which denied the claim as the evidence was not new and material in July 2004.  That decision is final

Evidence received since the July 2004 Board decision includes the testimony of the Veteran and his wife at the February 2015 hearing and a February 2015 letter from the Veteran's physician Dr. Kaufman, which suggests that the Veteran's left knee degenerative joint disease could be related to service.  Because this is evidence of a potential nexus between the Veteran's current diagnosis and his active service, elements not present in July 2004, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals from a left femur fracture with shortening of the left lower extremity.  To that extent only, the appeal is granted.

New and material evidence has been presented, and the claim of entitlement to service connection for left knee degenerative joint disease is reopened.  To that extent only, the appeal is granted.



REMAND

The Veteran's service treatment records (STRs) show that at his August 1967 entrance examination, his lower extremities were noted to be normal, although his history of a left hip fracture at age 10 was noted.  In August 1968, he reported pain in his left leg during basic training.  As a result, he underwent an evaluation as his commanding officer felt that the Veteran was unable to be trained.  On physical examination, he had normal musculature in both lower extremities with no limitation of motion.  X-rays showed evidence of a healed hip fracture, but no evidence of any hip or knee pathology.  The Veteran was found to be fully trainable.  In September 1968, the Veteran requested an ACE wrap for his left knee.  In a September physical profile, the Veteran was noted to have a deformity of the right leg that resulted in a rating of L-3 on his PULHES profile, which suggests moderate interference with function, yet capable of strong effort for short periods.  In an October 1968 physical profile, the Veteran was noted to have a rating of L-2, which suggests stable, minimally significant defects, but capable of all basic work.  At his March 1972 separation examination, his lower extremities were noted as normal, with an L-1 assigned on his PUHLES profile.  The Veteran indicated that he did not know if he had a trick or locked knee.

In May 1993, objective medical evidence first demonstrated minimal early degenerative joint disease.

In February 2015, Dr. Kaufman reported that he reviewed the Veteran's history.  Dr. Kaufman noted that the Veteran was involved in a car versus pedestrian accident when he was age 9 or 10 and suffered a fractured hip that resulted in his left lower extremity being shorter than his right.  In addition, the Dr. Kaufman reported that the Veteran had problems with his left knee during basic training and took one week longer than normal.  Dr. Kaufman noted that the Veteran was assigned to driving trucks after basic training, and opined that the use of his left foot to use the clutch pedal aggravated his left knee.  Dr. Kaufman opined that the Veteran's active service aggravated a preexisting condition.

The only evidence of a preexisting condition is the Veteran's left hip and leg, not his left knee.  The Veteran's STRs do not contain any objective medical evidence establishing left knee degenerative joint disease before his enlistment, during his service, or within one year of separation from service.  Indeed, in August 1968 it is noted that x-rays did not show any evidence of knee pathology.  Nonetheless, the opinion of Dr. Kaufman raises the possibility of establishing service connection for the Veteran's claims. 

The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his residuals from a left femur fracture with shortening of the left lower extremity and left knee degenerative joint disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should attempt to provide the following opinions:

a)  Is it as likely as not (a 50 percent probability or greater) that the Veteran's residuals from a left femur fracture with shortening of the left lower extremity was aggravated (meaning permanently worsened beyond the natural progression of the condition) by his active military service?  Why or why not?

b) Is it as likely as not (a 50 percent probability or greater) that the Veteran's current left knee degenerative joint disease was caused by or due to his active service?  Why or why not?

The examiner should specifically address the significance, if any, of the PULHES profiles, the Veteran's request for an ACE wrap for his left knee during basic training, and the use of a clutch pedal with his left leg.  The opinion of Dr. Kaufman should also be reviewed.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


